United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1410
                                   ___________

Eddie C. Risdal,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Terry Mapes, Warden; Paul Fitzgerald, *
Story County Sheriff,                 *     [UNPUBLISHED]
                                      *
            Appellees.                *
                                ___________

                             Submitted: December 29, 2006
                                Filed: January 10, 2007
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Eddie Risdal appeals the judgment of the district court1 dismissing his 42
U.S.C. § 1983 complaint prior to service. Following careful review of the record and
Risdal’s arguments on appeal, we affirm the judgment of the district court. See 8th
Cir. R. 47B.




      ¹The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.